DETAILED ACTION
1	This action is responsive to the amendment filed on March 30, 2021.
2	The terminal disclaimer filed on 03/03/2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the U.S. Patent copending applications No. 16/327,032 and 16/767,508 has been reviewed and is accepted. The terminal disclaimer has been recorded.
3	The rejection of the claims under 112, second paragraph, is withdrawn because of the applicant’s amendment.
4	Claims 11-29 are allowed.
STATEMENT OF REASONS FOR ALLOWANCE
5	The following is an examiner’s statement of reasons for allowance:
	The closest prior art of record (US 2017/0150800 A1) teaches a cosmetic product for changing the color of keratin fibers comprising a preparation which is packaged in a sachet wherein the preparation includes water, hydrogen peroxide and stabilizers and wherein the wall of the sachet comprises a first layer made of a first polymeric material selected from the group consisting of polypropylene, polyethylene, polyester and polyvinyl alcohol (see claims 1 and 11)  
and a second layer made of a second polymeric material includes polyethylene terephthalate (see claim 13). However, the closest prior art of record (US’ 800 A1) does not teach or disclose a cosmetic product comprises alcohols, anionic surfactants of the claimed formula and thickeners as claimed. The prior art of record (US’ 800 A1) also does not teach or disclose a barrier layer comprises a polyester provided with silicon dioxide layer as claimed. Accordingly, the claimed subject matter as a whole would not have been obvious to one having ordinary skill in the art of keratin fibers color change formulation.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315.  The examiner can normally be reached on Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.